Citation Nr: 1129999	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a bipolar disorder.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for bilateral foot and great toe disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to April 1992.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2006 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a bipolar disorder, a low back disability, and for bilateral foot and great toe disabilities.  In a decision issued in September 2009, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In February 2011, the Court vacated the Board's September 2009 decision and remanded the matters on appeal for readjudication consistent with instructions outlined in a February 2011 Joint Motion for an Order Vacating and Remanding the Board Decision and Incorporating the Terms of This Remand (Joint Motion) by the parties.

The matter of entitlement to service connection for a bipolar disorder is REMANDED to the Reno RO.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

On June 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his attorney that he intended to withdraw his appeals seeking service connection for a low back disability and for bilateral foot and great toe disabilities; there is no question of fact or law remaining before the Board in these matters.

CONCLUSION OF LAW

Regarding the claims of service connection for a low back disability and for bilateral foot and great toe disabilities, the criteria for withdrawal of an appeal by the Veteran have been; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the appellant's expression of intent to withdraw his appeals in the matters of service connection for a low back disability and for bilateral foot and great toe disabilities, further discussion of the impact of the VCAA on these matters is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on June 22, 2011, the appellant withdrew his appeals seeking service connection for a low back disability and for bilateral foot and great toe disabilities.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.


ORDER

The appeals seeking service connection for a low back disability and for bilateral foot and great toe disabilities are dismissed.


REMAND

As was noted in the February 2011 Joint Motion, the Veteran has not been afforded a VA examination with respect to his claim of service connection for bipolar disorder.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's postservice VA treatment records show he has a current diagnosis of bipolar disorder (for which he first sought treatment in 2004).  At the May 2008 videoconference hearing, the Veteran testified about the stresses and pressures that were placed upon him in service due to his job and raising a family.  He explained that in an effort to find a way to calm down, he turned to marijuana.  He noted that he tested positive on a urinalysis test during service, but denied usage and, based on several endorsements he received, there was no reason to believe that he used drugs or was an excessive drinker.  However, he noted that he had been put in a "Substandard Performance Review Program" and subsequent urinalysis tests were clean.  He reported that the stress and anxiety he felt in service were identical to the symptoms he continued to experience after service.  He noted that his wife also has bipolar disorder and even though he did not discuss his symptoms with doctors for several years after his separation from service, his wife had noticed that he exhibited symptoms similar to hers.  He testified that he switched to alcohol to self-medicate and consumed increasing amounts of alcohol.  This behavior continued through 2004 when his employer realized his behavior was indicative of mental problems, and bipolar disorder was subsequently diagnosed.

In support of his claim, the Veteran has also submitted an April 2007 treatment note in which he reported to his treating psychiatrist, Dr. D.A.O., that he had smoked marijuana in service to self-medicate his symptoms of depression and anxiety.  Based upon this self-reported history, Dr. D.A.O. opined it was "quite likely" that the Veteran's bipolar disorder was first manifested in the service.  

Although the Veteran's service treatment records are silent for any complaints, findings, or diagnosis of a psychiatric disorder, the Board notes that his service personnel records include a December 1990 record that notes he was counseled regarding illicit drug use that was identified by urinalysis, and that he was placed in a treatment/aftercare program.  Based upon the foregoing information, as well as the Veteran's complaints of continuous symptomatology (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), the Board finds that the "low threshold" of McLendon is met and that an examination to secure a medical advisory opinion is indicated.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of all treatment or evaluation he has received for a psychiatric disorder, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.

2. 	The RO should then arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)?

(b) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

The examiner must explain the rationale for all opinions given and specifically discuss the significance (if any) of the Veteran's use of marijuana in service.  He/she should also comment on the medical opinions already of record (i.e., Dr. D.A.O.'s April 2007 opinion), expressing agreement or disagreement with that opinion, and explaining the rationale for the agreement or disagreement.

3. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


